Case 2:14-cr-20153-AJT-MKM ECF No. 53, PageID.590 Filed 09/11/20 Page 1 of 14




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                Criminal Case No. 14-20153
            Plaintiff,
                                                SENIOR U.S. DISTRICT JUDGE
v.                                              ARTHUR J. TARNOW

MICHAEL RICHARD GODLEWSKI,

            Defendant.

                                      /

OPINION AND ORDER GRANTING MICHAEL RICHARD GODLEWSKI’S MOTION TO
                      REDUCE SENTENCE [38]

      Defendant-petitioner, Michael Richard Godlewski, is serving 121 months (ten

years and one month) in prison for online enticement and coercion of a minor, in

violation of 18 U.S.C. § 2422(b), and receipt of child pornography, in violation of

18 U.S.C. § 2252A(a)(2). (ECF No. 36). On July 10, 2020, Godlewski filed a Motion

to Reduce Sentence [38] pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (ECF No. 38,

PageID.211). The Court appointed the Federal Community Defender to represent

Godlewski and ordered the United States to respond to Godlewski’s request for

release. (ECF No. 39). The Court held a hearing on Godlewski’s Motion [38] on July

28, 2020. For the reasons stated on the record and in the opinion below, Godlewski’s

Motion [39] is GRANTED, and his sentence is reduced to time served.




                                      1 of 14
Case 2:14-cr-20153-AJT-MKM ECF No. 53, PageID.591 Filed 09/11/20 Page 2 of 14




                                      BACKGROUND

      Godlewski was born in Grand Rapids, Michigan in 1984. (PSR ¶ 52). His

parents divorced when he was four and his mother remarried shortly thereafter. (Id.)

Unfortunately, Godlewski’s new stepfather was an alcoholic who verbally and

physically abusing everyone in the family. (Id.) This carried on until Godlewski was

eighteen, at which time his stepfather died. (Id.) In addition, one of Godlewski’s two

stepbrothers, who was older than Godlewski, sexually abused Godlewski for

multiple years, including forcing him to engage in sexual intercourse with his sister.

(PSR ¶ 53).

      Godlewski graduated from high school in 2003 and was enrolled in Oakland

Community College at the time of his arrest. (PSR ¶¶ 68, 70). At the time of his

arrest he was aiming to earn his license as an electrician. (PSR ¶ 71). Prior to his

arrest, Godlewski had a thorough employment history in the towing and repossessing

field. (PSR ¶¶ 72-78).

      In December 2013, Godlewski posted a Craigslist “casual encounters” ad

asking for “Moms with daughter-m4w (around the d).” (PSR ¶ 11). An undercover

officer responded to the ad, posing as a mother of a thirteen-year-old girl. (PSR ¶¶

12-13). Over the course of several emails and a phone call, Godlewski described the

sexual activity he would pursue with the pair, including dressing in diapers and oral

sex, and, on the appointed day, arrived with condoms, marijuana, and diapers. (PSR



                                       2 of 14
Case 2:14-cr-20153-AJT-MKM ECF No. 53, PageID.592 Filed 09/11/20 Page 3 of 14




¶¶ 13-15). Upon being arrested, he quickly confessed to his actions, and a subsequent

investigation of his personal computers revealed a collection of child pornography.

(PSR ¶¶ 15-17).

      Godlewski was charged in a criminal complaint with using interstate

commerce to knowingly entice a minor to engage in sexual activity, in violation of

18 U.S.C. § 2422(b). (ECF No. 1). Magistrate Judge Grand ordered Godlewski

detained that same day. (ECF No. 2). Godlewski eventually pled guilty to that crime,

which carried a ten-year mandatory minimum, as well as to receipt of child

pornography, in violation of 18 U.S.C. § 2252A(a)(2), which carried a five-year

mandatory minimum. (ECF No. 20). On October 22, 2014, the Court sentenced

Godlewski 121 months in prison, the low end of his guideline range and one month

over the ten-year mandatory minimum. (ECF No. 27).

      Godlewski is currently thirty-five years-old, incarcerated at FCI Petersburg

Low, and scheduled for release on July 26, 2022. Find an Inmate, FED. BUREAU

PRISONS,    https://www.bop.gov/mobile/find_inmate/index.jsp       (BOP     Register

Number 49580-039) (last visited Sept. 11, 2020).

                                        ANALYSIS

      Section 3582(c)(1) of Title 18 of the U.S. Code, colloquially known as the

compassionate release statue, provides, in relevant part:

      (A)    the court, upon motion of the Director of the Bureau of Prisons,
             or upon motion of the defendant after the defendant has fully

                                       3 of 14
Case 2:14-cr-20153-AJT-MKM ECF No. 53, PageID.593 Filed 09/11/20 Page 4 of 14




             exhausted all administrative rights to appeal a failure of the
             Bureau of Prisons to bring a motion on the defendant's behalf or
             the lapse of 30 days from the receipt of such a request by the
             warden of the defendant's facility, whichever is earlier, may
             reduce the term of imprisonment (and may impose a term of
             probation or supervised release with or without conditions that
             does not exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in section
             3553(a) to the extent that they are applicable, if it finds that—

             (i)   extraordinary and compelling reasons warrant such a
                   reduction.

18 U.S.C.A. § 3582(c)(1).

      Although the Government initially argued that Godlewski had not

exhausted his administrative remedies, it chose to waive that argument at the

hearing. (ECF No. 48, PageID.527; Tr. 2). Consequently, “[t]he Court now

has three questions to answer: first, whether extraordinary and compelling

reasons warrant a reduction in sentence, second, whether [Godlewski] poses

a danger to the community, and third, whether a sentence reduction is

consistent with the § 3553(a) factors.” Crider v. United States, No. 01-81028-

1, 2020 U.S. Dist. LEXIS 133233, at *4 (E.D. Mich. July 28, 2020).

      A. Extraordinary and Compelling Reasons for Release

      In order to ascertain whether there are extraordinary and compelling reasons

to release Godlewski, the Court must determine if a sentence reduction is “consistent

with applicable policy statements issued by the [United States] Sentencing




                                      4 of 14
Case 2:14-cr-20153-AJT-MKM ECF No. 53, PageID.594 Filed 09/11/20 Page 5 of 14




Commission.” 18 U.S.C. § 3582(c)(1)(A). The Application Notes to the relevant

policy statement provide the following:

      1. Extraordinary and Compelling Reasons.—Provided the
      defendant meets the requirements of subdivision (2), extraordinary and
      compelling reasons exist under any of the circumstances set forth
      below:
         (A) Medical Condition of the Defendant.—
                 (i) The defendant is suffering from a terminal illness (i.e., a
                      serious and advanced illness with an end of life trajectory).
                      A specific prognosis of life expectancy (i.e., a probability
                      of death within a specific time period) is not required.
                      Examples include metastatic solid-tumor cancer,
                      amyotrophic lateral sclerosis (ALS), end-stage organ
                      disease, and advanced dementia.
                 (ii) The defendant is—
                      (I) suffering from a serious physical or medical
                            condition,
                      (II) suffering from a serious functional or cognitive
                            impairment, or
                      (III) experiencing deteriorating physical or mental health
                            because of the aging process,
                 that substantially diminishes the ability of the defendant to
                 provide self-care within the environment of a correctional
                 facility and from which he or she is not expected to recover.
         [. . .]
         (D) Other Reasons.—As determined by the Director of the Bureau
         of Prisons, there exists in the defendant's case an extraordinary and
         compelling reason other than, or in combination with, the reasons
         described in subdivisions (A) through (C).

U.S.S.G. 1B1.13

      Here, Godlewski has presented “Other Reasons” in combination with a

“Medical Condition,” to warrant compassionate release. Although only thirty-five,

Godlewski suffers from a rare medical condition called Balanitis Xerotica Obliterans



                                        5 of 14
Case 2:14-cr-20153-AJT-MKM ECF No. 53, PageID.595 Filed 09/11/20 Page 6 of 14




(“BXO”), “a chronic skin disorder of the male penis characterized by hard white

patches and usually a white hardened ring around the tip of the penis.” (PSR ¶ 59).

BXO is an “often progressive disease, which can lead to phimosis and urethral

stenosis, affecting both urinary and sexual functions.” A. Hartley et al., The Surgical

Treatment of Balanitis Xerotica Obliterans, 44 IND. J. PLASTIC SURGERY 91, 91

(2011). People who suffer from BXO often develop urethral stricture disease, the

abnormal narrowing of the urethra, which “can lead to urine infections, prostatitis,

bladder damage, and even kidney failure [if surgery is not performed].” Urethral

Stricture,          CTR.          FOR             RECONSTRUCTIVE           UROLOGY,

https://www.centerforreconstructiveurology.org/urethral-stricture/ (last visited Sept.

11, 2020).

      In June 2020, the Bureau of Prisons (“BOP”) informed Godlewski that “the

surgical procedure needed to correct [his condition was] not available in [his] area.”

(ECF No. 43-1, PageID.428). Consequently, Godlewski placed a request for transfer

to another facility in an area where the procedure would be available. (ECF No. 43-

1, PageID.450). As explained by the Clinical Director at FCI Petersburg Low, his

request was denied by the BOP’s Regional Medical Director, seemingly due to the

rarity of his condition:

      Inmate Godlewski has a very unusual case. Prior to entering BOP, he
      had a urethral surgery, which has resulted in the continuous formation
      of urethral strictures. As a result, the inmate must self-dilate weekly to
      prevent obstruction of the area. The inmate has seen Urology here,

                                        6 of 14
Case 2:14-cr-20153-AJT-MKM ECF No. 53, PageID.596 Filed 09/11/20 Page 7 of 14




       however [Urology at Petersburg FCC] does not perform this surgery.
       As VCU [Virginia Commonwealth University] is not an option to
       Federal Inmates, we could not pursue this option. At this point, we have
       not identified a local Urologist who can perform this very extensive
       reconstruction procedure. This was the reason for [Godlewski’s] re-
       designation request, however [the request] was denied by the Regional
       Medical Director. As far as a set of criteria used to determine the
       appropriateness of the transfer request, the Care Level Classification
       guideline for the Federal Bureau of Prisons was used, however as his
       condition is rare, it is not covered in this document.

(ECF No. 50, PageID.554). Thus, Godlewski has been left with no choice but to

continue performing urethral dilations twice a week while suffering from hydroceles

on his testicles,1 spermatocele of the epididymis,2 and Urinary Tract Infections

(“UTIs”). (ECF No. 52, PageID.586; ECF No. 43-1, PageID.428, 430).

       The necessity of performing these dilations has long been a nuisance for

Godlewski, but with COVID-19, what was once merely uncomfortable has become

a serious health risk. As of September 7, 2020, Godlewski has not been able to go to

medical services to perform his dilations given the outbreak at FCI Petersburg Low.

(ECF No. 52, PageID.586); see COVID-19 Coronavirus, FED. BUREAU PRISONS,

https://www.bop.gov/coronavirus/ (last updated Sept. 11, 2020) (listing sixty-one

active cases and seventy recovered at FCI Petersburg Low). Instead, BOP staff have


1
  “A hydrocele . . . is a type of swelling in the scrotum that occurs when fluid collects in the thin
sheath surrounding the testicle.” Hydrocele, MAYO CLINIC, https://www.mayoclinic.org/diseases-
conditions/hydrocele/symptoms-causes/syc-20363969 (last visited Sept. 11, 2020).
2
  “A spermatocele . . . is an abnormal sac (cyst) that develops in the epididymis — the small coiled
tube located on the upper testicle that collects and transports sperm.” Spermatocele, MAYO CLINIC,
https://www.mayoclinic.org/diseases-conditions/spermatocele/symptoms-causes/syc-20377829
(last visited Sept. 11, 2020).

                                              7 of 14
Case 2:14-cr-20153-AJT-MKM ECF No. 53, PageID.597 Filed 09/11/20 Page 8 of 14




instructed Godlewski to perform the dilations in his cell. (ECF No. 52, PageID.586).

These dilations involve Godlewski “injecting topical painkiller directly into his

urethra” and then using “two metal rods . . . to gradually expand his urethra.” (ECF

No. 52, PageID.578). This requires Godlewski to “break through the solidified

patches of scar tissue that build up,” which regularly causes bleeding. (Id.). A

procedure of such a sensitive nature is appropriate for a medical environment with

sterile tools,3 not an unsanitary cell with little privacy.

       Consequently, “[t]he Court finds that because [FCI Petersburg Low] is not a

conducive facility for [Godlewski’s] health, both in regard[] to the virus and his

underlying condition, extraordinary and compelling reasons exist for his release.”

Snell v. United States, No. 16-20222-6, 2020 U.S. Dist. LEXIS 96279, at *7 (E.D.

Mich. June 2, 2020) (granting release to an individual whose underlying condition

required him to self-catheter without proper resources, leading to UTIs).

       B. Dangerousness

       Federal Sentencing Guideline 1B1.13 provides for compassionate release only

when “[t]he defendant is not a danger to the safety of any other person or to the



3
  The Court notes, with concern, Godlewski’s allegation that the medical staff at FCI Petersburg
Low have repeatedly neglected his dilation tools, allowing them to become rusty, and
administering him a tetanus shot rather than replacing them. (ECF No. 38, PageID.211). The Court
declines to rest its decision on these allegations, however, because of the difficulty in verifying
their truth. Nevertheless, if true, these failures represent a level of indifference by the BOP that
shocks the conscience. Such an abdication of responsibility by an institution charged with the
safety of thousands of vulnerable individuals across the country cannot be tolerated.

                                             8 of 14
Case 2:14-cr-20153-AJT-MKM ECF No. 53, PageID.598 Filed 09/11/20 Page 9 of 14




community, as provided in 18 U.S.C. § 3142(g).” In his six-and-a-half years of

incarceration, Godlewski has received zero disciplinary infractions. (ECF No. 43-1,

PageID.485). Moreover, Godlewski has completed several thousand hours of

educational courses and programming, including the Non-Residential Drug

Treatment Program, and has received positive feedback for his work in the Print

Factory. (ECF No. 43-1, PageID.303, 488). And despite the seriousness of his

crimes, the BOP has designated Godlewski a low risk for recidivism. (ECF No. 43-

1, PageID.486). Upon release, Godlewski would be able to live in a home owned by

his mother and resume working for his previous employer, who reported that

Godlewski was a good employee. (ECF No. 45, PageID.512).

      The Government argues that Godlewski remains dangerous because he did

not complete a sex offender treatment program while in prison. Given this Court’s

prior recommendation that Godlewski complete such a program, Godlewski’s

decision not to participate merits discussion. On February 2, 2015, Godlewski agreed

to participate in the Non-Residential Sex Offender Program. (ECF No. 43-1,

PageID.494). He was placed on a wait list. (ECF No. 43-1, PageID.300). After more

than two years, on October 3, 2017, Godlewski removed his name from the wait list.

(Id.). According to Godlewski, he chose to remove himself from the wait list after

he learned that any statements made in the course of treatment could be used against

him in future proceedings. (Tr. 9). This is consistent with advice routinely given by



                                      9 of 14
Case 2:14-cr-20153-AJT-MKM ECF No. 53, PageID.599 Filed 09/11/20 Page 10 of 14




Federal Defenders. See, e.g., Todd Bussert & Henry Martin, The Federal Bureau of

Prisons, in 2 DEFENDING A FEDERAL CRIMINAL CASE 19-1035 (Fed. Defs. of San

Diego, Inc. ed. 2010). Moreover, the Government confirmed that this was possible,

albeit unlikely, particularly “if Godlewski confessed to additional uncharged

conduct.” (ECF No. 50, PageID.554, 558). Instead, Godlewski opted to participate

Life Connections Program, which aims “to foster personal growth and responsibility,

and to right the relationships among . . . victim(s), community, and inmate, using

secular outcome-based objectives.” (ECF No. 45-1, PageID.514; ECF No. 43-1;

PageID.303). The Court finds that Godlewski’s choice to initially sign up for the

Non-Residential Sex Offender Program, as well as his participation in the Life

Connections Program, demonstrates that he recognizes his problem and wants to

seek help. The Court will not penalize Godlewski for heeding the advice of seasoned

defense attorneys.

      In light of Godlewski’s clean disciplinary record, his extensive program

participation history, the BOP’s assessment that he presents a low risk of recidivism,

and the support he has from his family and former employer, the Court finds that

Godlewski will not present a danger upon release.




                                      10 of 14
Case 2:14-cr-20153-AJT-MKM ECF No. 53, PageID.600 Filed 09/11/20 Page 11 of 14




      Section 3553(a) Factors

      The last step a district court contemplating a motion for compassionate

release must take is to consider the sentencing factors provided by 18 U.S.C. §

3553(a). Those are as follows:

       (a) Factors to be considered in imposing a sentence. The court shall
           impose a sentence sufficient, but not greater than necessary, to
           comply with the purposes set forth in paragraph (2) of this
           subsection. The court, in determining the particular sentence to be
           imposed, shall consider—
           (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;
           (2) the need for the sentence imposed—
               (A) to reflect the seriousness of the offense, to promote
                       respect for the law, and to provide just punishment for
                       the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the
                       defendant; and
               (D) to provide the defendant with needed educational or
                       vocational training, medical care, or other correctional
                       treatment in the most effective manner;
           (3) the kinds of sentences available;
           (4) the kinds of sentence and the sentencing range established
               for—
     `         (A) the applicable category of offense committed by the
                       applicable category of defendant as set forth in the
                       guidelines—
               [. . .]
           (5) any pertinent policy statement—
               [. . .]
           (6) the need to avoid unwarranted sentence disparities among
               defendants with similar records who have been found guilty of
               similar conduct; and
           (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a)

                                      11 of 14
Case 2:14-cr-20153-AJT-MKM ECF No. 53, PageID.601 Filed 09/11/20 Page 12 of 14




      The Court’s consideration of these factors is demonstrated both in this

opinion’s analysis of U.S.S.G. 1B1.13 and on the record of the July 28, 2020 hearing.

Given that this was Godlewski’s first time in prison, the Court finds that the six-and-

a-half years he has served thus far will sufficiently deter any future criminal conduct.

The Court also finds that the BOP is incapable of providing treatment for, or even

proper management of, Godlewski’s medical condition.

      Godlewski’s crimes were serious and merited the 121-month sentence

originally given by the Court. Nevertheless, Godlewski has presented a credible

release plan, and the quality of his time in prison demonstrates that he is committed

to improving himself and seeking help. Moreover, it is clear to the Court that

Godlewski’s urgent medical and psychological needs will not be addressed as long

as he is incarcerated. Consequently, the Court finds that a sentence reduction to time

served is consistent with the § 3553(a) factors.

                                    CONCLUSION

      IT IS ORDERED that Godlewski’s Motion to Reduce Sentence [38] is

GRANTED and that his sentence is reduced to time served.

      IT IS FURTHER ORDERED that Godlewski be IMMEDIATELY

RELEASED to begin his five-year term of SUPERVISED RELEASE in the

Western District of Michigan, as outlined by the May 12, 2015 Judgment (ECF No.

36, PageID.197), including the following Special Conditions:

                                       12 of 14
Case 2:14-cr-20153-AJT-MKM ECF No. 53, PageID.602 Filed 09/11/20 Page 13 of 14




   1. The defendant shall undergo a strict fourteen-day quarantine upon
      release and shall fully comply with any applicable state or local stay-at-
      home orders, social distancing guidelines, or other public health
      restrictions.
   2. The defendant shall successfully complete any sex offender diagnostic
      evaluations, treatment, or counseling programs, as directed by the
      probation officer. The defendant shall be required to submit to periodic
      polygraph testing at the discretion of the probation officer as a means of
      ensuring compliance with the requirements of supervision or treatment.
      No violation proceedings will arise solely on the results of a polygraph
      examination. Based on the defendant’s ability to pay, the defendant shall
      pay the cost of the polygraph examination in an amount determined by
      the probation officer. Reports pertaining to sex offender assessments,
      treatment, and polygraph examinations shall be provided to the
      probation officer.
   3. The defendant shall not have contact of any kind with children under the
      age of 18, without prior approval of the probation officer. The defendant
      shall not frequent places where children congregate on a regular basis
      (such as, but not limited to, school grounds, playgrounds, child toy stores,
      video arcades, etc.).
   4. The defendant shall not purchase, sell, view, or possess images, in any
      form of media or live venue, that depict pornography, sexually explicit
      conduct, child erotica, or child nudity. He shall not patronize any place
      where such material or entertainment is available.
   5. The defendant shall have employment pre-approved by the Probation
      Department. He shall not be employed at or participate in any volunteer
      activities that involve contact with children under the age of 18 without
      prior approval from the probation officer.
   6. The defendant shall have all residences pre-approved by the Probation
      Department. He shall not live in a residence where children under the age
      of 18 reside without prior approval of the probation officer.
   7. The defendant shall provide the probation officer with accurate
      information about all computer systems (hardware/software), all
      passwords, and Internet Service Provider(s), that he has potential and/or
      reasonable access to, and shall abide by all rules of the U.S. Probation
      Department Computer Monitoring Program. The defendant shall only
      access a computer approved by the U.S. Probation Department. He shall
      consent to the probation officer conducting periodic unannounced
      examinations of all computer systems, which may include computer
      monitoring software at his expense. For the purpose of accounting for all

                                    13 of 14
Case 2:14-cr-20153-AJT-MKM ECF No. 53, PageID.603 Filed 09/11/20 Page 14 of 14




       computers, hardware, software and accessories; the defendant shall
       submit his person, residence, computer and/or vehicle to a search
       conducted by the U.S. Probation Department at a reasonable time and
       manner. The defendant shall inform any other residents that the premises
       and his computer may be subject to a search pursuant to this condition.
       He shall provide the probation officer with access to any requested
       financial information including billing records (telephone, cable,
       internet, satellite, etc.).
   8. The defendant shall make monthly payments on any remaining balance
       of the restitution at a rate and schedule recommended by the Probation
       Department and approved by the Court.
   9. The defendant shall not incur any new credit charges or open additional
       lines of credit without the approval of the probation officer.
   10. The defendant shall provide the probation officer access to any requested
       financial information.
   11. The defendant shall participate in a program approved by the Probation
       Department for mental health counseling, if necessary.
   12. The defendant shall participate in a program approved by the Probation
       Department for substance abuse, which may include testing to determine
       if the defendant has reverted to the use of drugs or alcohol, if necessary.


      SO ORDERED.


                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
Dated: September 11, 2020            Senior United States District Judge




                                    14 of 14
